Title: Sylvanus Bourne to Henry Remsen, Jr., 14 July 1791
From: Bourne, Sylvanus
To: Remsen, Henry, Jr.


Cape François, 14 July 1791. Having noticed in late American newspapers that TJ is on tour and “may not probably return very soon,” he asks that his last letters [29 Apr. and 30 June 1791] be communicated to the President. If the Commissaries, daily expected from France, refuse to recognize him, he will feel justified in returning to America without further notice. If recognized, he will need advice whether to remain.—News has just arrived that the National Assembly passed a decree “giving the privileges of freemen to the Mulattoes in their Island.” The Commissaries are expected to be attended by troops to enforce the decree. If so, he fears the horrors of a civil war, as the whites are “pursuing every step towards a severe opposition.” He will send full information on “how this affair operates.” He hopes for replies to his several letters.
